Citation Nr: 1640546	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  11-02 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 2006.  

This appeal came before the Board of Veterans' Appeals (Board) from an October 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In April 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

When this case was last before the Board in February 2016, it was remanded for additional development.  The case has now returned to the Board for further appellate action. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

The Veteran's current mood disorder was caused by substance abuse; no other psychiatric disorder has been present during the period of the claim.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability are not met.  38 U.S.C.A. §§ 105, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.301, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  In this regard, the Board notes that service records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Veteran was afforded appropriate VA examinations, and a probative determination as to whether the Veteran has or has had a psychiatric disability other than substance-induced mood disorder has been obtained.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the previous Board remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  In this regard, the Board notes that the 2016 addendum opinion addresses the disparate histories as to whether the alcohol abuse predated the onset of depressive symptoms and determined that the diagnoses of "depression" and dysthymia were in error.  

Accordingly, the Board will address the merits of the appellant's appeal.


II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty but no compensation will be paid if the disability is a result of abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1131 (West 2014); 38 C.F.R. §§ 3.301, 3.303 (2016).

The law does not preclude a veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54  

III.  Factual Background and Analysis

Upon consideration of the evidence, the Board finds service connection is not warranted for a psychiatric disability, diagnosed as substance-induced mood disorder.  Service connection may not be granted for a disability that is a result of abuse of alcohol on the basis of service incurrence or aggravation.  Although the law does not preclude a veteran from receiving compensation for an alcohol abuse-related disability acquired as secondary to, or as a symptom of, a service-connected disability, there is no evidence linking the substance-induced mood disorder to a service-connected disability.  In this regard, the Board notes that the Veteran has not alleged, and the evidence does not suggest, that the substance-induced mood disorder (or underlying substance abuse) was caused or aggravated (or is otherwise a symptom of) a service-connected disability.  In addition, the evidence does not suggest and the Veteran has not contended that the alcohol dependence was caused or aggravated by a service-connected disability.  

The Board has considered whether service connection is warranted for a psychiatric disability other than substance-induced mood disorder.  The record includes diagnoses of depression, including during service, and a January 2010 diagnosis of dysthymic disorder by a VA psychologist after an evaluation.  The January 2010 VA psychologist also diagnosed, "rule out substance induced mood disorder," and subsequent mental health examinations only reveal diagnoses of substance-induced mood disorder.  In this regard, the Board notes that the September 2009 VA examiner determined that the Veteran best met the diagnostic criteria for a substance-induced mood disorder and that he could not be clearly diagnosed with a separate mood disorder and the July 2013 VA examiner determined the Veteran met the criteria for substance-induced mood disorder at the time of examination.  In a March 2016 addendum, the July 2013 VA examiner reported that based on the review of the Veteran's record, including his pertinent history and examination results, the Veteran met the criteria for a diagnosis of substance-induced mood disorder and no other major mood disorder.  

The examiner noted that the Veteran provided discrepant histories at the 2009 examination and 2011 hearing, notably as to whether his use of alcohol postdated the onset of his psychiatric symptoms, but determined there was no indication that the Veteran's alcohol abuse was related to psychiatric symptoms, noting that the 2011 testimony was also discrepant with the history provided in January 2010.  The examiner determined the Veteran's "subjective psychiatric complaints and the listed diagnosis of 'depression' were insufficient to establish that [the Veteran] met the full diagnostic criteria for a formal psychiatric diagnosis."  The examiner added that the January 2010 diagnosis of dysthymia was likely erroneous.  The examiner explained that the Veteran reported longstanding drinking patterns consistent with a diagnosis of alcohol abuse, with periods of exacerbations with significant psychosocial stressors, and that the rule out diagnosis of substance-induced mood disorder was likely correct.  The examiner added that the Veteran's histories in 2010 and testimony in 2011 appear to support the contention that the Veteran used alcohol in response to psychosocial stressors rather than psychiatric symptoms.  

Upon consideration of the evidence, the Board finds the preponderance of the evidence shows that the Veteran has not had a psychiatric disorder other than substance-induced mood disorder at any time during the period of the claim.  Although the record includes a diagnosis of dysthymia in January 2010 and diagnoses of depression, the postservice diagnoses of depression were not based on clinical evaluation, VA mental health examiners determined no mood disorder was present except for a substance-induced mood disorder, and the July 2013 VA examiner provided a probative opinion in 2016 that the Veteran had not had a mood disorder distinct from substance-induced mood disorder.  The Board finds the probative values of the diagnosis of dysthymia and "depression" are outweighed by the VA examiners' determinations that the Veteran only has substance-induced mood disorder, particularly because the July 2013 VA examiner provided a rationale for the determination in March 2016 that is consistent with the record.   

Although the appellant might believe that he has a service-connectable psychiatric disability, the record does not suggest the appellant, who is a layperson, is competent to make such a diagnosis.  Thus, the Board finds service connection is not warranted for a psychiatric disability.  In deciding this claim, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.


ORDER

Service connection for a psychiatric disability is denied.  


____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


